     Paul J. Steiner (SBN 41117)
 1   Law Offices of Paul J. Steiner
 2   275 Battery Street, Suite 1300
     San Francisco, CA 94111
 3   Telephone: (415) 981-6100
     Facsimile: (415) 984-0950
 4   E-Mail: paul@sfpaulaw.com
 5
     Attorneys for Plaintiff and Counter-Defendant
 6   AutoOpt Networks, Inc.

 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10   AUTOOPT NETWORKS, INC.,                         )   Case No.: 4:17-cv-04714-HSG
     a California corporation,                       )
11                                                   )
            Plaintiff,                               )   STIPULATION TO DISMISS FIRST
12
                                                     )   AMENDED COMPLAINT WITH
13          vs.                                      )   PREJUDICE PER FRCP RULE 23(e), 23.1(c),
                                                     )   23.2, and 66 and Order
14   VIJAY KARANI, an individual; MOBILE             )
     TERRANCE, INC., a California                    )
15   corporation,                                    )
     GNANENTHIRAN JAYANTHAN, an                      )
16
     individual,                                     )
17                                                   )   Complaint Filed: 8/15/17
                    Defendants.                      )   Counterclaim Filed: 9/25/17
18   GNANENTHIRAN JAYANTHAN,                         )
     an individual,                                  )
19                                                   )
20          Counter-Claimant,                        )
                                                     )
21          vs.                                      )
                                                     )
22   AUTOOPT NETWORKS, INC., a                       )
     California corporation                          )
23                                                   )
24          Counter-Defendant                        )

25

26
27

28                                     1
        STIPULATION TO DISMISS FIRST AMENDED COMPLAINT WITH PREJUDICE
     USDC-Northern                                        4:17-cv-04714-HSG
                                              STIPULATION
 1
            Pursuant to FRCP Rule 23(e), 23.1(c), 23.2 and 66, Plaintiff and Counter-Defendant
 2
     AUTOOPT NETWORKS, INC. and Defendant and Counter-Claimant, GNANENTHIRAN
 3
     JAYANTHAN, an individual, agree and stipulate that the First Amended Complaint herein only
 4
     may be and hereby is dismissed with prejudice.
 5
            Plaintiff and Counter-Defendant AUTOOPT NETWORKS, INC. and Defendant and
 6
     Counter-Complainant GNANENTHIRAN JAYANTHAN, an individual, further agree and
 7
     stipulate to the provisions and limitations as follows:
 8
            1. Each party will bear their own attorney’s fees in concerning the Plaintiff’s Complaint
 9
                and First Amended Complaint.
10
            2. Defendant GNANENTHIRAN JAYANTHAN has not waived costs. Collection of
11
                Defendant’s costs incurred in the defense of the First Amended Complaint shall be
12
                deferred to be determined upon resolution of the Counter-Complaint either by
13
                agreement, settlement or judgment and, if by judgment, thereafter by the filing of a
14
                Memorandum of Costs.
15
            3. The Counter-Complaint, and each and every claim therein, of GNANENTHIRAN
16
                JAYANTHAN claiming work-related unpaid sums of money remains in full force
17
                and effect.
18
            4. The Parties to this Stipulation agree that dismissal of the First Amended Complaint
19
                with prejudice does not limit either Party’s right to continue or seek any and all
20
                depositions in the Counter-Complaint, which asserts no federal claims, which the
21
                Parties expect will be remanded to state court once this Court dismisses the First
22
                Amended Complaint.
23

24   Dated: November 15, 2018                      Law Offices of Paul J. Steiner
25
                                                          /s/ Paul J. Steiner
26                                                 By: ________________________
                                                       Paul J. Steiner
27                                                    Attorneys for Plaintiff and Counter-Defendant
                                                      AUTOOPT NETWORKS, INC.
28
 1   Dated: November 15, 2018                             Law Offices of Bob Camors
 2
                                                                       /s/ Robert E. Camors, Jr.
 3
                                                          By: ________________________
 4                                                            Robert E. Camors,Jr.
                                                              Attorneys for Defendant and Counter-Claimant
 5
                                                               GNANENTHIRAN JAYANTHAN
 6
                          ATTESTATION OF CONCURRENCE IN FILING
 7
            Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that the concurrence in the filing
 8
     of this document has been obtained from each of the other signatories, which shall serve in lieu
 9
     of their signatures on this document.
10

11
     Dated: November 15, 2018                              /s/ Paul J. Steiner
12                                                       _________________________________
                                                         Paul J. Steiner
13                                                       Attorney
                                                          TRIC for Plaintiff and Counter-
                                                    S DISDefendant
                                                  TE              T AUTOOPT NETWORKS, INC.
                                                                                  C
                                           TA
14
                                                                                   O
                                      S




                                                                                    U
                                     ED




15    Dated: 11/16/2018
                                                                                     RT




                                                        VED
                                 UNIT




                                                   APPRO
16
                                                                                          R NIA




17

                                                                                 am Jr.
                                 NO




18
                                                                      S. Willi
                                                           y wo o d
                                                                                          FO




                                             Ju   d ge H a
                                   RT




19
                                                                                      LI




                                          ER
                                     H




                                                                                   A




20
                                               N                                      C
                                                    D IS T IC T             OF
21                                                        R
22

23

24

25

26
27

28                                     3
        STIPULATION TO DISMISS FIRST AMENDED COMPLAINT WITH PREJUDICE
     USDC-Northern                                        4:17-cv-04714-HSG
